ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
General Atomics                              )      ASBCA No. 60382
                                             )
Under Contract No. N68335-04-C-0167          )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Justin P. Accomando, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Carol L. Matsunaga, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 July 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60382, Appeal of General Atomics,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals